Citation Nr: 0200500	
Decision Date: 01/15/02    Archive Date: 01/25/02	

DOCKET NO.  99-03 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right elbow 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for intraocular 
hypertension with headaches and blurred vision.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral ankle 
disorder.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis of 
multiple joints exclusive of the cervical and lumbar spinal 
segments.  

6.  Entitlement to a higher rating for hemorrhoids, currently 
rated 10 percent disabling.  

7.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated 20 percent disabling.  

8.  Entitlement to a compensable rating for arthritis of the 
lumbar spine.  

9.  Entitlement to a rating in excess of 20 percent for 
arthritis of the cervical spine effective from July 23, 1996, 
and in excess of 10 percent effective from January 1, 2000.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the RO 
which denied service connection for a right elbow disorder, 
intraocular hypertension with headaches and blurred vision, 
bilateral hearing loss, bilateral ankle disorder and for 
arthritis of multiple joints exclusive of the cervical and 
lumbar spinal segments.  The RO granted service connection 
for hemorrhoids, assigning a noncompensable rating and 
increased the rating for a cervical spine disorder from 10 
percent to 20 percent, effective July 23, 1996.  The veteran 
appeals for higher ratings.  The veteran's appeal also arises 
from the RO's March 1998 denial of an increased rating for 
duodenal ulcer, rated 20 percent; and the denial of an 
increased rating for arthritis of the lumbar spine disorder, 
rated noncompensable.

In July 1999, the RO granted a higher rating of 10 percent 
for hemorrhoids.  The veteran has not indicated he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  AB v. Brown, 6 Vet.App. 35 (1993).  

Also in July 1999, the RO proposed to reduce the veteran's 
rating for arthritis of the cervical spine from 20 percent 
disabling to 10 percent disabling.  The veteran was notified 
of the proposed reduction that same month.  In October 1999, 
the RO effectuated the proposed action and reduced the 
veteran's rating for arthritis of the cervical spine from 20 
percent disabling to 10 percent disabling, effective January 
1, 2000.  Although the veteran did not specifically appeal 
the reduction, such is inextricable intertwined with the 
claim for an increased rating for a cervical spine disorder.  
Consequently, in determining whether an increased rating is 
warranted for a cervical spine disorder, the Board will 
inherently determine the propriety of the reduction.

The RO determined that in August 1998, the veteran submitted 
a notice of disagreement (NOD) with the March 1998 denial of 
the claims of service connection for a right elbow disorder 
and for intraocular pressure with headaches and blurred 
vision.  The veteran was issued a statement of the case on 
these issues in September 1998.

The RO determined that the veteran's October 1998 statement 
constituted a NOD with respect to the March 1998 rating 
decision pertaining to the denial of service connection for 
multiple joint problems, bilateral hearing loss, a bilateral 
ankle condition, and which granted service connection for 
hemorrhoids, assigning a noncompensable rating, and denying 
an increased rating arthritis of the cervical spine, the 
lumbar spine, and for a duodenal ulcer disorder.  In October 
1998, the veteran was issued a statement of the case on the 
following issues:  Service connection for arthritis of 
multiple joints, a bilateral ankle condition, and bilateral 
hearing loss and claims for higher rating for hemorrhoids, 
rated 0 percent disabling, arthritis of the cervical spine 
rated 20 percent disabling, duodenal ulcer, rated 20 percent 
disabling, and arthritis of the lumbar spine, rated 0 percent 
disabling.

In March 1999, the veteran submitted a substantive appeal 
with respect to the claims of service for a right elbow 
disorder, intraocular hypertension with headaches and blurred 
vision, bilateral hearing loss, bilateral ankle condition and 
arthritis of multiple joints.  He also indicated that he was 
appealing the denials for higher ratings for hemorrhoids, 
arthritis of the cervical spine, residuals of duodenal ulcer 
and arthritis of the lumbar spine.

In December 1999, the veteran's representative submitted a 
statement to the effect that all of the veteran's conditions 
listed on his original claims for service connection in July 
1995 should be considered issues pertaining to his NOD and 
that such issues should be appealed to the Board.  In a 
December 1999 letter, the RO notified the veteran that in 
January 1997, they received a request from him indicating he 
wanted reconsideration of several issues.  (The RO treated 
this statement as a new claim).  The RO related that in 
August 1997, they notified the veteran that the decision of 
February 1996 (denying service connection for a right elbow 
disorder, intraocular hypertension with headaches and blurred 
vision, bilateral hearing loss, arthritis of multiple joints, 
bilateral ankle disorder, and hemorrhoids; and granted 
service connection for a duodenal ulcer, rated 20 percent, 
arthritis of the lumbar spine, rated 0 percent and arthritis 
of the cervical spine, rated 10 percent) had become final 
because he did not file an NOD within one year of the date of 
notification of that decision.  The Board notes that in 
February 1996, other claims of service connection were denied 
and granted and assigned disability ratings; however, such 
conditions are not part of this appeal.  The RO stated that 
in March 1999, they advised the veteran that his 
correspondence of January 1997 had not been accepted as an 
NOD because he had merely asked for reconsideration and had 
not expressed disagreement with any issue.  The RO noted that 
their March 1999 letter did not notify the veteran of his 
right to file an NOD with the decision that he had not filed 
a timely NOD with the February 1996 decision.  The RO 
notified the veteran in the December 1999 letter that he had 
a right to file such an appeal.  The veteran failed to file a 
timely appeal as to whether he submitted a timely NOD with 
respect to the February 1996 decision.  Thus, the RO's 
finding that he did not do so is now final.  Consequently, 
the February 1996 RO decision is final with respect to all 
issues.  Accordingly, new and material evidence is needed to 
reopen the denied claims of service connection.  38 U.S.C.A. 
§ 5108, 7105.  In March 1998, the RO denied the claims for 
service connection for a right elbow disorder, intraocular 
hypertension with headaches and blurred vision, bilateral 
hearing loss, bilateral ankle disorder and arthritis of 
multiple joints exclusive of cervical and lumbar spine 
segments on a de novo basis.  Irrespective of the RO's action 
in March 1998, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims of 
service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Thus, the Board has recharacterized the issues 
as stated on the cover page. 

The claims for higher rating for hemorrhoids, and arthritis 
of the cervical spine will be discussed below.  The remaining 
issues will be discussed in the remand section of this 
document.


FINDINGS OF FACT

1.  The veteran does not have hemorrhoids manifested by 
persistent bleeding with secondary anemia or with fissures.  

2.  The veteran's arthritis of the cervical spine was 
manifested by no more than moderate limitation of motion from 
July 23, 1996, and no more than slight limitation of motion 
from January 1, 2000.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7 and Part 4, Diagnostic 
Code 7336 (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the cervical spine from July 23, 1996, and a 
rating in excess of 10 percent from January 1, 2000, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45 and Part 4, Diagnostic Codes 5003, 5290 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  In service

Hemorrhoids

In November 1981, the veteran was evaluated for small amounts 
of red blood in his stool with some pain on defecation.  
Rectal examination was significant for a small skin tag and 
no external hemorrhoid.  In January 1988, the veteran 
complained of itching, pain and bright red blood on tissue 
subsequent to bowel movement.  Physical examination revealed 
a small 8- to 10-millimeter thrombosed external hemorrhoid at 
approximately 10 o'clock.  

Cervical Spine

In April 1985, the veteran was noted to have, on examination 
of the cervical spine, an unusual soft tissue calcification.  
A cervical spine X-ray in May 1993 was interpreted to show 
degenerative joint disease involving the cervical spine and 
shoulders. 

In April 1993, the veteran underwent a whole body bone scan.  
Minimal localized activity was seen in the level of C7 and it 
was indicated to be due to osteoarthritis in nature.  An 
X-ray in May 1993 of the cervical spine was significant for 
degenerative joint disease. 

B.  Post Service

On September 1995 VA spinal examination, the veteran said he 
has experienced aches and pains in his low back, neck and 
shoulders since the early 1970's.  He reported rare episodes 
of pain radiating to the right leg with tingling sensation.  
On physical examination, there were no postural abnormalities 
or fixed deformity.  Range of motion of the lumbar spine was 
to 90 degrees.  All other ranges of motion were normal.  He 
had minimal discomfort in the neck with extreme of motion.  
There were no neural deficits.  Minor chronic low back 
strain, neck sprain and minor degenerative joint disease were 
the diagnoses.  X-rays of the cervical spine revealed minimal 
osteoarthritic changes in the lower cervical spine with 
narrowing of the C6-C7 interspace.  

Service connection for arthritis of the cervical spine, rated 
10 percent was established by a February 1996 RO rating 
action.  

Physical examination of the cervical spine on July 23, 1996, 
showed a 50 percent loss of motion.  X-rays of the cervical 
spine in July 1996 showed distal cervical degenerative 
changes.  A VA outpatient treatment record dated in February 
1997 noted the veteran's complaints of problems with 
hemorrhoids with swelling and almost constant itching.  On 
physical examination, the sphincter had good muscle tone.  
His stool was negative for occult blood.  A hemorrhoid was 
palpable and indicated to protrude to external orifice.  The 
veteran reported discomfort with hemorrhoids in April 1997, 
but stated that suppositories have helped.  Hemorrhoid 
discomfort was also expressed in August 1997, as well as an 
indication that the veteran did not wish surgical 
intervention. 

Service connection for hemorrhoids was established by an RO 
rating action in March 1998 and rated noncompensable.  This 
rating action also increased the disability evaluation for 
the veteran's cervical spine disorder from 10 percent to 
20 percent, effective from July 23, 1996.  

In December 1997, the veteran was evaluated by a VA clinician 
for removal of hemorrhoids.  The veteran reported occasional 
rectal bleeding of bright red blood and black stools.  On 
physical examination, hemorrhoids were noted.  The veteran 
was scheduled for a colonoscopy in January 1998 and found to 
have a polyp at 15 centimeters.  On follow-up evaluation in 
September 1998, the veteran denied any new problems with 
hemorrhoids.  It was noted that he had a history of rectal 
bleeding with occasional hemorrhoidal prolapse.  Rectal 
examination was heme negative.  There was an external floppy 
skin tag/hemorrhoid at 8 o'clock.  No internal hemorrhoid was 
detected.  The examiner noted as a diagnostic assessment that 
the veteran had hemorrhoids for about 10 years with waxing 
and waning symptoms and was currently asymptomatic.  

On a VA examination in June 1999, the veteran was evaluated 
for complaints referable to his cervical spine, to include 
symptoms of pain, lack of endurance, and stiffness.  
Examination revealed slight pain during motion, but no 
weakness, muscle spasm, instability, lack of endurance or 
easy fatigability.  Range of motion studies of the cervical 
spine showed flexion to 60 degrees (with pain at 55 degrees), 
extension to 40 degrees (with pain at 30 degrees), right and 
left lateroflexion to 35 degrees (with pain at 30 degrees) 
and right and left rotation to 70 degrees (with pain at 60 
degrees).  Cervical spine X-rays revealed degenerative 
arthritis.  

By an RO rating action dated in July 1999, the disability 
evaluation for the veteran's service-connected hemorrhoids 
were increased from noncompensable to 10 percent, effective 
from August 1, 1994.  A subsequent RO rating action in July 
1999 proposed to reduce the disability evaluation for the 
veteran's service-connected cervical spine disorder from 
20 percent to 10 percent.  The veteran was informed of this 
proposal in a July 1999 letter and was advised that he could 
submit medical or other evidence within 60 days to show that 
this change should not be made and/or request a personal 
hearing on this matter.  

In reply to the RO's July 1999 letter, the veteran submitted 
VA outpatient treatment records compiled between May 1998 and 
June 1999 by the VA Medical Center at Hampton, Virginia.  
These records reflected evaluation and treatment provided to 
the veteran for carpal tunnel syndrome and contain no 
clinical findings referable to the veteran's 
service-connected cervical spine disability.  

An RO rating action dated in October 1999 reduced the 
disability evaluation for the veteran's service-connected 
cervical spine disorder from 20 percent to 10 percent, 
effective January 1, 2000.  

On his most recent VA examination in December 1999, the 
veteran was evaluated for complaints referable to his lower 
extremities

Analysis

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

The record reflects that the veteran and his representative 
were notified in rating decisions, a statement of the case, 
and supplemental statement of the cases of the applicable law 
and of the evidence necessary to substantiate his claims.  
Moreover, the RO made reasonable efforts to obtain all 
relevant evidence identified by the veteran.  Specifically, 
the evidence that has been associated with claims file 
consists of the veteran's service medical records, post-
service medical records, including VA examination and 
outpatient treatment reports, and statements made by the 
veteran and his representative in support of his claims.  
Thus, the veteran has received notice and the assistance 
contemplated by law.  Adjudication of the issues below, 
without remand to the RO for further consideration under the 
new law, poses no risk to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (to the same 
effect).  Therefore, the Board determines that the claims 
below are ready for appellate review. 

Claims for Higher Ratings

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  This is particularly 
relevant in cases such as this where the veteran has appealed 
the initial evaluation assigned upon the grant of service 
connection.  In such cases, different evaluations must be 
assigned, based on the facts found, for different periods of 
time since the grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155;38 C.F.R. Part 4.


Evaluation Greater Than 10 Percent for Hemorrhoids

Six years prior to his service retirement, the veteran was 
found to have a small thrombosed external hemorrhoid.  
Hemorrhoids, however, were diagnosed only by history on the 
veteran's initial VA examination in September 1995 and his 
condition was characterized as mildly symptomatic.  A 
palpable hemorrhoid was clinically present on clinical 
examination of the veteran in early 1997, and the veteran 
complained of constant itching.  Bleeding was not indicated 
by stool sample.  In late June 1997, the veteran reported 
occasional rectal bleeding and a hemorrhoid was again 
observed on clinical examination.  Rectal examination in 
September 1998 disclosed a single hemorrhoid but no 
indication of significant bleeding.  Symptomatology was 
indicated by his examiner to increase and decrease over time 
and the veteran was stated to be presently asymptomatic.  

The schedular criteria call for a noncompensable disability 
rating for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent disability is 
called for in cases involving persisting bleeding with 
secondary anemia or with fissures.  

The Board finds that the veteran is not entitled to an 
evaluation greater than 10 percent for his hemorrhoidal 
disorder.  Based on the veteran's complaints and clinical 
findings, it appears that his hemorrhoid disability is 
manifested by symptoms of itching and discomfort with 
occasional bleeding.  The evidence does not reflect a 
disability picture manifested by the criteria for the maximum 
schedular rating of 20 percent under Diagnostic Code 7336.  
The evidence does not show persistent bleeding of the 
hemorrhoid with secondary anemia or with fissures.  In 
addition, the medical evidence has not shown that the 
veteran's hemorrhoids have resulted in impairment of 
sphincter control of the rectum and anus under Diagnostic 
Code 7332, stricture of the rectum and anus under Diagnostic 
Code 7333, prolapse of the rectum under Diagnostic Code 7334, 
or anal fistula under Diagnostic Code 7335.  Thus, a higher 
disability rating under these codes is also not warranted.  
Further, the veteran's service-connected hemorrhoids appear 
to have been relatively stable since the date of claim and a 
staged rating as described by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999), is not indicated.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a higher rating for hemorrhoids; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Evaluation Greater Than 20 Percent for Arthritis of the 
Cervical Spine
from July 23, 1996, and Evaluation Greater Than 10 Percent
from January 1, 2000


The veteran's service-connected cervical spine disorder was 
initially assigned a 10 percent evaluation under Diagnostic 
Code 5010-5290 of VA's schedule for rating disabilities by 
the RO from August 1, 1994, to July 22, 1996.  

In January 1997, the veteran filed a claim for an increased 
rating for the cervical spine disorder.  In March 1998, the 
RO increased the rating to 20 percent effective from July 23, 
1996.  In October 1999, the cervical spine rating was reduced 
to 10 percent, effective from January 1, 2000.

The veteran's cervical spine disorder is rated under 
Diagnostic Code 5010.  This code involves arthritis due to 
trauma and is rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
(Diagnostic Code 5200, except for.)  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm and 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  

Under Diagnostic Code 5290, a 10 percent rating may be 
assigned for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.  

In adjudicating the claim for an increased rating for the 
cervical spine disorder, the Board must specifically address 
whether the evidence shows that a rating in excess of 20 
percent is warranted for the period from July 1996 to 
December 1999.  The Board must also address whether the RO's 
October 1999 decision which reduced the rating for the 
cervical spine disorder to 10 percent, effective January 1, 
2000, was proper.  

First the Board notes that between July 1996 and December 
1999, there are no medical reports of record showing that the 
veteran's cervical spine disorder warrants a rating in excess 
of 20 percent.  It is observed that in July 1996, the veteran 
was noted to have a 50 percent loss of motion of the cervical 
spine and that he complained of pain in that area.  X-ray 
studies showed some degenerative changes.  Based on the July 
1996 findings, the veteran was assigned a higher rating of 20 
percent.  The only other comprehensive medical report 
concerning the veteran's cervical spine is a June 1999 VA 
examination report.  This report shows at most only slight 
limitation of motion of the cervical spine.  In this regard, 
range of motion studies of the cervical spine showed flexion 
to 60 degrees (with pain at 55 degrees), extension to 
40 degrees (with pain at 30 degrees), right and left 
lateroflexion to 35 degrees (with pain at 30 degrees) and 
right and left rotation to 70 degrees (with pain at 60 
degrees).  Even taking into consideration the veteran's pain 
on motion, moderate (warranting a 20 percent rating) or 
severe (warranting a 30 percent rating) limitation of motion 
of the cervical spine is not demonstrated.  Given these 
findings, there is no objective evidence that pain on use of 
the joint results in limitation of motion to a degree which 
would support a higher rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board will now address whether the RO's October 1999 
decision to reduce the rating for the cervical spine disorder 
from 20 percent to 10 percent, effective from January 1, 2000 
was proper.  The Board notes that the veteran's 20 percent 
rating was assigned from July 1996 to December 1999.  Since 
the 20 percent rating was not in effect for 5 years or more, 
the provisions of 38 C.F.R. § 3.344 is not for application.  
Thus, the question becomes whether there was an improvement 
in the veteran's cervical spine disorder which warranted the 
lower 10 percent rating.  When the veteran was initially 
assigned a 20 percent rating, it was based primarily on the 
fact that he had a 50 percent loss of motion of the cervical 
spine.  VA examination in June 1999 shows that the veteran's 
range of motion of the cervical spine dramatically improved.  
The range of motion studies shows at most only slight 
limitation of motion of the cervical spine.  As such, a 
reduction to 10 percent (representing slight limitation of 
motion) for the cervical spine disorder was proper.  The 
criteria for a 20 percent rating (moderate limitation of 
motion) is no longer met as the veteran's range of motion of 
the cervical spine has improved and is currently no more than 
slightly limited in motion.

Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent from July 1996 to December 
1999 and is against a rating in excess of 10 percent 
effective from January 1, 2000; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A higher initial evaluation for hemorrhoids greater than 
10 percent is denied.  

A rating in excess of 20 percent for arthritis of the 
cervical spine from July 23, 1996, and in excess of 
10 percent from January 1, 2000, is denied.  



REMAND

As noted in the introduction, a review of the claims file 
reflects that in February 1996, the RO denied claims of 
service connection for right elbow disorder, intraocular 
hypertension with headaches and blurred vision, bilateral 
hearing loss, bilateral ankle disorder and arthritis of 
multiple joints.  The veteran was notified of these 
determinations and of his procedural and appellate rights.  
However, he did not appeal any of the determinations within 
one year of being notified; therefore, the decisions became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2001).

In March 1998, the RO denied the veteran's claims of service 
connection for a right elbow disorder, intraocular 
hypertension with headaches and blurred vision, bilateral 
hearing loss, a bilateral ankle disorder, and arthritis of 
multiple joints exclusive of cervical and lumbar spinal 
segments on a de novo basis.  The RO determined that the 
veteran's claims of service connection were not well 
grounded. In making it's determination, the RO failed to 
consider whether new and material evidence had been submitted 
to reopen the claims of service connection.  The veteran 
filed a timely notice of disagreement with the March 1998 
rating decision and this appeal followed.

The Board notes that September and October 1998 statement of 
the cases do not contain the laws and regulations governing 
the submission of new and material evidence to reopen claims 
nor was there an explanation as to why the issues were 
considered on the merits.  Consequently, the statement of the 
cases are inadequate. 38 C.F.R. § 19.29 (2001).

The Board must make an independent determination as to 
whether the veteran has submitted new and material evidence 
to reopen his claims of service connection for a right elbow 
disorder, intraocular hypertension with headaches and blurred 
vision, bilateral hearing loss, a bilateral ankle disorder 
and arthritis of multiple joints exclusive of cervical and 
lumbar spine segments.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  However, it could be prejudicial to the veteran 
for the Board to decide this question in the first instance.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the veteran's claims for increased ratings 
for duodenal ulcer, rated 20 percent and for arthritis of the 
lumbar spine rated noncompensable, the Board notes that 
further development of the evidence is warranted.  In this 
regard, the Board notes that the record does not clearly 
demonstrate the current severity of these disorders.  It has 
been several years since the veteran underwent an examination 
referable to his service-connected duodenal ulcer and the 
latest examination of his back provided incomplete findings 
for rating purposes.  The veteran should be scheduled for VA 
examinations which addresses findings associated with the 
applicable rating criteria.  The veteran should also be given 
an opportunity to submit evidence of recent treatment 
concerning these disorders.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).


In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for a duodenal ulcer 
disorder and arthritis of the lumbar 
spine since January 1996.  Complete 
clinical records of all such treatment 
not already on file should be obtained.

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination for the purpose of 
determining the nature and severity of 
the veteran's arthritis of the lumbar 
spine.  All indicated tests and studies, 
including range of motion studies, should 
be conducted and all findings should be 
reported in detail.  The claims folder 
and a copy of this remand must be 
provided to and reviewed by the doctor in 
conjunction with the examination. 

3.  The veteran should also be scheduled 
for an appropriate VA examination to 
determine the nature and severity of his 
service-connected duodenal ulcer 
disorder.  All indicated tests should be 
conducted and all findings must be 
reported in detail.  The claims folder 
and a copy of this remand must be 
provided to and reviewed by the doctor in 
conjunction with the examination. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the veteran's claim for 
increased rating for a duodenal ulcer 
disorder and for arthritis of the lumbar 
spine and with respect to his application 
to reopen claims of service connection 
for a right elbow disorder, intraocular 
hypertension with headaches and blurred 
vision, bilateral hearing loss, a 
bilateral ankle disorder and arthritis of 
multiple joints.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  The RO should adjudicate the claims 
for increased ratings for a duodenal 
ulcer disorder and for arthritis of the 
lumbar spine.  The RO should also 
evaluate whether or not new and material 
evidence to reopen the veteran's claims 
of service connection for a right elbow 
disorder, intraocular hypertension with 
headaches and blurred vision, bilateral 
hearing loss, a bilateral ankle disorder, 
and arthritis of multiple joints has been 
submitted.  In making this determination, 
the RO should follow the provisions of 38 
C.F.R. § 3.156(a).  If it is determined 
that new and material evidence has been 
presented, then the RO should adjudicate 
the claims on the merits.

6.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, and 
contains the appropriate laws and 
regulations, including those which govern 
the reopening of claims.  In addition, 
the supplemental statement of the case 
must reflect detailed reasons and bases 
for the decision.  The veteran and his 
representative should then be afforded a 
reasonable time period in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to afford due process and to accomplish 
additional development and adjudication; it is not the 
Board's intent to imply whether the benefits requested should 
be granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

 

